§FILED

UNITED STATES DISTRICT COURT  1 0 
FOR THE DISTRICT OF COLUMBIA Clefk U S Di f `
l - . $
B°"k"\~lptcy Cl)l:it:nd

ANTHONY LERGY DAVIS, )
)
Plaintiff, )

) _

v. ) civil Acri@n NO_ l  ,  h
)
BARACK HUSSAIN OBAMA, el al., )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs comp1aint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se 1itigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
forjudgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff generally complains of the actions and policies of the President of the United

States and his administration. Notwithstanding plaintiffs demands for the issuance of "an
original writ," a declaratory judgment and an award of $75,000, Compl. at 6, his pleading fails to
articulate a viable legal claim. Neither plaintiff’ s allegations of "fraud, malice, wanton and
willful misconduct," z'd. , nor the other assertions of the complaint comprise a short and plain
statement of the claim showing that plaintiff is entitled to relief. As drafted, the complaint fails
to comply with Rule S(a), and it will be dismissed. An Order consistent with this Memorandum

Opinion is issued separately.

t/

’Unilted Statles District Judge

DATE; §l@ l (3